NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCOS GUITERREZ-ALFREDO, AKA                   No.    14-70970
Marcos Gutierrez-Alfredo,
                                                Agency No. A200-824-064
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges

      Marcos Guiterrez-Alfredo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Respondent’s Motions to Revise Brief (Docket Entries No. 21 and No. 24)

are granted.

      The record does not compel the conclusion that Guiterrez-Alfredo filed his

asylum application within a reasonable time given his changed circumstances. See

8 C.F.R. § 1208.4(a)(4); Taslimi v. Holder, 590 F.3d 981, 984-986 (9th Cir. 2010).

We reject Guiterrez-Alfredo’s contention that this claim needs to be remanded to

the BIA for further analysis. Thus, Guiterrez-Alfredo’s asylum claim fails.

      Substantial evidence supports the agency’s conclusion that Guiterrez-

Alfredo failed to establish a nexus between the harm he fears and a protected

ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”

(emphasis in original)); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“An [applicant’s] desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”). In light of our conclusion as to nexus, we reject Guiterrez-Alfredo’s

contention that the case should be remanded pursuant to Barajas-Romero v. Lynch,


                                         2                                    14-70970
846 F.3d 351 (9th Cir. 2017). Further, we reject Guiterrez-Alfredo’s contention

that the agency applied the wrong standard in evaluating his withholding of

removal claim. Thus, his withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Guiterrez-Alfredo failed to show it is more likely than not that he will be tortured

by or with the consent or acquiescence of the government of Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (2009).

      PETITION FOR REVIEW DENIED.




                                          3                                    14-70970